Exhibit 10.34(ii)

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is made as of November 1,
2011, by and between ARE-SAN FRANCISCO NO. 12, LLC, a Delaware limited liability
company (“Landlord”), and ONYX PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”).

RECITALS

A. Landlord and Tenant are parties to that certain Lease Agreement dated July 9,
2010 (the “Lease”). Pursuant to the Lease, Tenant currently leases certain
premises consisting of approximately 57,755 rentable square feet (“Premises”) in
a building located at 249 East Grand Avenue, South San Francisco, California.
The Premises are more particularly described in the Lease. Capitalized terms
used herein without definition shall have the meanings defined for such terms in
the Lease.

B. Concurrently herewith Landlord and Tenant are entering into that certain
Lease Agreement dated November 1, 2011, pursuant to which Tenant shall lease
from Landlord that certain to be constructed building located at 259 East Grand
Avenue, South San Francisco, California (the “259 Lease”).

C. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, as set forth herein.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1. Base Term. If the Rent Commencement Date (as defined in the 259 Lease) occurs
under the 259 Lease, then, effective as of such date, the definition of “Base
Term” on Page 1 of the Lease is hereby amended and restated in its entirety as
follows:

Base Term: Beginning on the Commencement Date and ending on the Expiration Date
(as defined in the 259 Lease), subject to extension as provided for in
Section 39(a).

If the Base Term is amended as provided for in this Section 1, then, upon
request of Landlord, Tenant shall execute and deliver a written acknowledgment
of the amended expiration date of the Base Term; provided, however, Tenant’s
failure to execute and deliver such acknowledgment shall not affect Landlord’s
rights hereunder.

 

2. Extension Terms. If the Rent Commencement Date (as defined in the 259 Lease)
occurs under the 259 Lease, then, the following shall be added at the end of the
first paragraph of Section 40(a) of the Lease:

“Notwithstanding anything to the contrary contained in the Lease, Tenant agrees
that (i) if Tenant properly exercises the first Extension Right and, if
applicable, the second Extension Right under the 259 Lease, but does not
properly exercise the corresponding right under this Lease, the scheduled
expiration date of the then applicable Term (i.e., Base Term or, if applicable,
the first Extension Term) shall be automatically extended as necessary, but not
to exceed 15 months, so that Landlord has a full 24 months notice that Tenant is
not electing to exercise the first Extension Right for the first Extension Term
or, if applicable, the second Extension Right for the second Extension Term
under this Lease. Tenant shall have the right to waive its right to exercise the
Extension Right that can next be exercised under this Lease prior to the date
that is

 

LOGO [g265452ex10_34footer.jpg]

1



--------------------------------------------------------------------------------

9 months prior to the expiration of the Base Term or the Extension Term, as
applicable (the “Extension Deadline”) by delivering written notice thereof to
Landlord (a “Non-Extension Election Notice”), in which case the 15-month period
in the preceding sentence shall be reduced by 1 day for each day prior to the
Extension Deadline that Tenant delivers the Non-Extension Election Notice to
Landlord. Nothing contained herein is intended to grant Tenant any additional
time to elect to exercise an Extension Right or grant Tenant the right to
rescind any Extension Right previously elected by Tenant. For example purposes,
(1) if Tenant delivers a Non-Extension Election Notice 12 months prior to the
expiration of the Base Term, the scheduled expiration date of the Term shall be
automatically extended for 12 months, and (2) if Tenant fails to deliver a
Non-Extension Election Notice and fails to exercise its first Extension Right,
the scheduled expiration date of the Term shall be automatically extended for 15
months. The provisions of this paragraph shall not apply as to the second
Extension Right if Tenant does not properly exercise the first Extension Right
under this Lease.”

 

3. Amendment to Expansion Right. If Tenant waives or elects not to exercise the
Termination Right (as defined in the 259 Lease) provided for in Section 41 of
the 259 Lease, then the Lease is amended to (a) relocate for all purposes the
location of the Northern Facility Land from the location shown on Exhibit G to
the Lease to the location shown on Exhibit A to this First Amendment as Optional
Building for Future Lease, and all references in the Lease to Exhibit G are
replaced with Exhibit A to this First Amendment, (b) Landlord currently
anticipates that the building to be constructed pursuant to the provisions of
Section 39(a) shall be 3 floors and contain approximately 112,750 rentable
square feet (and not 5 floors and approximately, 161,942 rentable square feet as
previously contemplated in the Lease), (c) allow the Expansion Right to be
exercised at any time on or before December 31, 2016, (d) delete the phrase
“$3.50 per rentable square foot per month” in Section 39(a)(ii) on page 30 of
the Lease and replace it with “$3.75 per rentable square foot per month”, and
(e) delete the phrase “exceed $3.50 per rentable square foot per month” in
Section 39(a)(D)(ii) on page 33 of the Lease and replace it with “$3.75 per
rentable square foot per month”.

 

4. Termination of 259 Lease. Tenant shall have the right to terminate the Lease
by delivering written notice to Landlord within 30 days after the termination of
the 259 Lease due to a condemnation or by Landlord due to a casualty if, at the
time of such termination, 3 years or more remains under the Term of the Lease.
If Tenant so elects to terminate the Lease, the Lease shall terminate 90 days
after the date of Landlord’s receipt of such notice.

 

5. Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this First Amendment and that no Broker brought about this
transaction, other than CB Richard Ellis and Cresa Partners. Landlord and Tenant
each hereby agree to indemnify and hold the other harmless from and against any
claims by any Broker, other than the broker, if any named in this Section 5,
claiming a commission or other form of compensation by virtue of having dealt
with Tenant or Landlord, as applicable, with regard to this First Amendment.

 

6. Miscellaneous.

a. This First Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions. This First Amendment may be amended only
by an agreement in writing, signed by the parties hereto.

b. This First Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.

 

LOGO [g265452ex10_34footer.jpg]

2



--------------------------------------------------------------------------------

c. Tenant acknowledges that it has read the provisions of this First Amendment,
understands them, and is bound by them. Time is of the essence in this First
Amendment.

d. This First Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this First Amendment attached thereto.

e. Except as amended and/or modified by this First Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this First Amendment. In the
event of any conflict between the provisions of this First Amendment and the
provisions of the Lease, the provisions of this First Amendment shall prevail.
Whether or not specifically amended by this First Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this First Amendment.

[Signatures are on next page]

 

LOGO [g265452ex10_34footer.jpg]

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

 

TENANT: ONYX PHARMACEUTICALS, INC., a Delaware corporation By:  

/s/ Matthew K. Fust

Its:  

CFO

LANDLORD: ARE-SAN FRANCISCO NO. 12, LLC, a Delaware limited liability company
By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,   a Delaware limited partnership,
managing member   By:   ARE-QRS CORP.,     a Maryland corporation,     general
partner     By:  

/s/ Eric S. Johnson

    Its:  

Eric S. Johnson

      Vice President       Real Estate Legal Affairs

 

LOGO [g265452ex10_34footer.jpg]

4



--------------------------------------------------------------------------------

EXHIBIT A

New Location of Northern Facility Land

 

LOGO [g265452ex10_34pg005.jpg]

 

 

LOGO [g265452ex10_34footer.jpg]